Prima facie a call in a grant for one terminus to another is understood to mean a direct line from the former to the latter point. *Page 263 
But assuredly there may be accompanying words of description, which will indicate that the line is not to be a direct line. Thus it is of ordinary occurrence that, when the call is with a river or creek from one terminus
to another, the river or creek, however crooked its direction or numerous its courses, if it will carry you to the proposed terminus, must be followed throughout. Nor could there be any difficulty in holding that, if the call were for a county line or the line of another tract, or a marked line, such line, however sinuous or indirect, if it ended at the terminus called for must be faithfully followed. In these cases, and cases like these, the whole of the description of the thing granted isobviously consistent, and every part of it by this construction receives its full effect. You go from one terminus to another, and you go by the guide which you are directed to follow. But when the terminus
cannot be reached merely by following the mode pointed out in (387) the description, the question occurs, shall this mode be wholly disregarded, or shall it be observed so far as it is represented as leading to the terminus and then to be relinquished for a direct line to theterminus? Herein it appears that the law distinguishes between the degrees of certainty, which different descriptions hold forth. If the description be one by course and distance only, it is clear that such description is disregarded, and the line is in law a direct line from one point to the other. But if it be by a permanent natural boundary, then the description is regarded as sufficiently certain to require that it should be respected, and the line must pursue that description so far as it conducts towards theterminus. This is fully established in Sandifer v. Foster, 2 N.C. 237, which is always referred to as a leading authority on questions of boundary.
Now, independently of the peculiar respect which natural boundaries command with us, this decision is proper on general principles. By following the line referred to in the description, so far as it leads towards the terminus or is expressly directed, the call for the terminus is not disregarded. The terminus is still reached, though not reached by the direct line, which would have been presumed to be intended, had that call been the only description. But by running a direct line to the terminus, a part of the description, which is perfectly intelligible, and which was assuredly designed to aid in ascertaining the thing granted, is wholly rejected. It is a leading rule in the construction of all instruments, that effect should be given to every part thereof; and in expounding the descriptions in a deed or grant of the subject matter thereof, they ought all to be reconciled, if possible, and so far as possible. If they cannot stand together, and one indicate the thing granted with superior certainty, the other may be disregarded as a mistaken reference. But so long and so far as they may stand together, each of them may be *Page 264 
considered as declaring the intent of the parties. When, indeed, the description accompanying a terminus is, "running with a line" (388) of another deed or tract, such description is ordinarily less certain than where it refers to a natural object. The latter is usually notorious, and can seldom therefore, be mistaken; while the former may not be well known, and is consequently sometimes misapprehended. But in fact the lines of other tracts may be as notorious and certain as any natural objects, and by making one of these lines a part of the description of the thing granted, the parties represent it as a known line by which the certainty of the thing granted is defined. It seems to us, therefore, that such a description as a guide for reaching a terminus, ought equally to be respected with one referring to natural objects, if the line described can be ascertained to have been then well known and that it ought never to be disregarded altogether, unless there be reason to believe that it was misapprehended by the parties.
In this case there was no reason for such belief, unless it were that the line described did not directly reach the terminus; and to hold this a sufficient reason were to decide that the call for the terminus overruled the rest of the description. On the contrary there were manifest and strong reasons for believing that this line was well known to the parties. Theterminus, described in the grant as the northwest corner of the Richard Goode tract, is admitted to be the true northwest corner of that grant; and the call "thence south with the line of the tract 310 poles," corresponds with the course and distance of the line of the tract, which runs from that northwest corner. The jury have found that the line was where the parties to the grant called for it, and this must exclude the inference that they called for it by mistake.
PER CURIAM.                                                No error.
Cited: Long v. Long, 73 N.C. 371; Allen v. Sallinger, 108 N.C. 161;Buckner v. Anderson, 111 N.C. 575; Brown v. House, 116 N.C. 869; Deaverv. Jones, 119 N.C. 599; Tucker v. Satterthwaite, 123 N.C. 530; Bowen v.Lumber Co., 153 N.C. 371.
(389)